DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/2/2021 has been entered. 


Claims Status
Claims 12-17, 19-30, 32 and 33 were previously pending.
Claims 12, 15-16, 23, 25 and 33 are amended.
Claims 12-17, 19-30, 32 and 33 are pending and rejected.




Response to Arguments
Applicant’s arguments with respect to the rejection of claims 12-17, 19-30, 32 and 33 under 35 USC 103 have been fully considered and are persuasive, in view of the accompanying amendments. 
However, the amendments raise new issues under 35 USC 112(a).  The claims remain rejected as ineligible for patenting under the current 35 USC 112(a) rejection, explained in detail below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


Claims 12-17, 19-30, 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 12 and 23 have been amended to recite “receive, via the headset, a first check digit associated with the visual symbol representing the location of the product, wherein representation of the first check digit is based on at least one of a store decoration or a decoration theme; identify a second check digit from the memory device corresponding to the first check digit, wherein the second check digit and the first check digit are associated with the same location of the product, and wherein the representation of the first check digit and the second check digit are different; compare the first check digit associated with the visual symbol with the second check digit identified from the memory device to verify that the worker is at an intended location”. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant notes that support for said amendments may be found in at least para [0043]-[0044], [0046], and [0058]-[0059].  Examiner is unable to locate support for a distinct first check digit and a second check digit, where the “first check digit is based on at least one of a store decoration or a decoration theme”, “a second check digit [is identified] from the memory device corresponding to the first check digit,” “the second check digit and the first check digit are associated with the same location of the product”, and “wherein the representation of the first check digit and the second check digit are different.”  At best, there may be support for multiple check digits in para [0053], where a check digit is read by a worker and that check digit is compared to a database.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claims 13-17, 19-22, 24-30, 32 and 33 are also rejected under 35 USC 112(a) based upon their dependence on claims 12 and 23.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND R LOHARIKAR whose telephone number is (571)272-8756.  The examiner can normally be reached on M-F 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684